Citation Nr: 1612248	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability, to include atrial septic defect status post-surgical repair, ischemic heart disease, and coronary atherosclerosis without stenosis.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1979 to October 1982 from January 1990 to June 1990, from November 1990 to June 1991, from October 2001 to May 2002, from January 2003 to August 2004, from January 2005 to December 2005, and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs Regional Office (RO).  In the August 2012 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for March 2013.  However, the Veteran did not attend the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the request to be withdrawn.  

This issue was previously before the Board in December 2014, when it was remanded for further development.  


REMAND


Regrettably, the Board finds that additional remand is necessary before the Veteran's claim on appeal can be decided.  

The record notes that the Veteran's atrial septic defect is congenital in nature and pursuant to the Board's December 2014 remand, a medical opinion is required to determine if he developed superimposed pathology related to the atrial septic defect as a result of or during active service.  After review of the February 2015 VA examination report, the Board finds it incomplete as it does not address the congenital nature of the defect and whether there was superimposed pathology.  Rather it addressed the issue of aggravation.  Therefore, the Board finds that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor examiner with sufficient expertise to determine the nature and etiology of the Veteran's diagnosed heart disabilities.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  The examiner is requested to address the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran developed superimposed pathology related to the atrial septic defect as a result of or during active service?  The examiner should specifically address the relationship between the atrial septic defect and the December 2006 transischemic attack (TIA), and if the TIA (which is service-connected as a cerebral vascular accident) is considered superimposed pathology related to the atrial septic defect.  

(b) For any other diagnosed heart disability, to include ischemic heart disease and coronary atherosclerosis without stenosis, is it at least as likely as not (a 50 percent or greater probability) that each disability is etiologically related to any of the Veteran's periods of active duty service?  

(c) For any other diagnosed heart disability, to include ischemic heart disease and coronary atherosclerosis without stenosis, is it at least as likely as not (a 50 percent or greater probability) that each disability is represents a manifestation of cardiovascular-renal disease that manifested within one year following separation from any period of active duty?  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

